COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     Kevin Edison Smith v. The State of Texas

Appellate case number:   01-12-00423-CR

Trial court case number: 15846

Trial court:             344th District Court of Chambers County

        We withdraw our opinion and judgment of February 13, 1014. The appeal remains
pending in this Court. It is so ORDERED.

                                      PER CURIAM

Date: March 12, 2014